DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 5/17/2022, are acknowledged.  Claims 1-8 and 10-14 are pending.   Claims 11-14 are new. 
Newly submitted claims 11 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Inhibiting growth of cancer cells can be performed using material different process 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites that A is selenium and tellurium.  However, claim 6 provides that the compound may have the following structure with sulfur:

    PNG
    media_image1.png
    125
    252
    media_image1.png
    Greyscale

Thus, claim 6 does not include all the limitation of the claim upon which it arguable depends and thus is improper.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanitz et al., Eur. J. Org. Chem. 1999, 923-930 in view of Masataka et al. (JP2012126702A) and Chinese Master’s Theses Full Text Database, Engineering Science & Technology, 15 March 2013), pp B016-186 (“Masters”)
Claims 1-6 differ from compound 24a of Kanitz in that: atom A is different, being sulfur, selenium or tellurium in claim 1. The actual technical problem to be solved by claim 1 is to improve a structure of a compound to obtain photosensitizing or therapeutic activity.
Claims 1-3 of Masataka et al. disclose formula VII, wherein R10 and R11 respectively form a ring system with R2 and R4, and X is oxygen and sulfur, and the compound of Masataka et al. can be used as a pharmaceutical product and exhibits fluorescence.
Masters discloses a compound having a similar structure, in which N has two ethyl
substituents (compound EtNBS-Me), but both Mataska et al. and Kanitz et al.  have provided the technical suggestion that N in this position can form a fused heterocycle with a benzene ring, and the compounds have similar properties and are all characterized by exhibiting fluorescence. 
None of the references are presumed to teach selenium or tellurium.
Leonard teaches telluropyrlium and selenopyrulium analogoues dyes for use as photosensitizers for PDT.  See Abstract.  Leonard teaches that the replacement of specific light atoms (i.e., oxygen, sulfur) of the known photosensitizers with heavy-atom (i.e., selenium, tellurium) analogues  will have a two-fold effect.  First, the use of telluropyrylium and selenopyrylium analogues should increase the wavelength of absorption of the photosensitizers. Second, telluropyrylium and selenopyrylium are more efficient at producing the cytotoxic agent singlet oxygen. These modifications will create photosensitizers for PDT.
It would have been prima facie obvious to arrive at the technical solution of claim 1, by combining the references.  In this instance, one of ordinary skill in the art would find motivation to combine the reference and have a reasonable expectation of success in combination because the references teach the use of a similar oxazine compound.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further one of ordinary skill in the art would find motivation in Leonard to substitute Sulphur for selenium or tellurium to obtain predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618